Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 1 of 9                    PageID 14




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


ANTHONY JEROME ROSS,                           )
                                               )
       Plaintiff,                              )
                                               )
                                               )
VS.                                            )           No. 20-2457-JDT-cgc
                                               )
                                               )
SHELBY COUNTY CRIMINAL                         )
COURT, ET AL.,                                 )
                                               )
       Defendants.                             )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On June 25, 2020, Plaintiff Anthony Jerome Ross, who is incarcerated at the Shelby

County Criminal Justice Center in Memphis, Tennessee, filed a pro se complaint pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) The Court granted Ross’s motion for leave to proceed

in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).           (ECF No. 4.)     The Clerk shall record the

Defendants as the Shelby County Criminal Court; Jim Lammey, the Judge for Division V

of the Shelby County Criminal Court; 1 and the Shelby County Criminal Justice Center.


       1
        Ross does not provide the Judge’s name in his complaint, but the official website for
Shelby County identifies the Judge for Criminal Court, Division V, as Jim Lammey. See
www.shelbycounty/tn.gov/1591/Division-V.
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 2 of 9                 PageID 15




       In his complaint, Ross alleges:       “The incident happenned [sic] in July, my

indictment has February. They don’t have no evidence. I brought it to my attorney and a

year later the judge allows the prosecutor to amend the indictment.” (ECF No. 1 at PageID

2.) He asks for an injunction from this Court “to ensure the state court protects and honor[s]

my constitutional right to due process.” (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Ross v. Curtin, 631

F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.



                                              2
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 3 of 9                PageID 16




R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Ross, 631 F.3d at 383

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however,

are not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x

608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure

to comply with “unique pleading requirements” and stating “a court cannot ‘create a claim

which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l Travelers

Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Ross filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).




                                             3
 Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 4 of 9                     PageID 17




       Ross’s purpose in naming the Shelby County Criminal Justice Center as a Defendant

is not clear. To the extent he is attempting to bring a claim against the Shelby County Jail,2

his claim must be treated as a claim against Shelby County itself, which may be held liable

only if Ross’s injuries were sustained pursuant to an unconstitutional custom or policy.

See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978). To demonstrate such

municipal liability, a plaintiff “must (1) identify the municipal policy or custom, (2)

connect the policy to the municipality, and (3) show that his particular injury was incurred

due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of

‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees

of the municipality, and thereby make clear that municipal liability is limited to action for

which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S.

112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis

in original)). Ross does not allege that a County custom or policy is responsible for any

alleged violation of his rights and thus does not state a claim against Shelby County.

       The Shelby County Criminal Court is a court of the Thirtieth Judicial District of

Tennessee, established pursuant to state law. See Tenn. Code Ann. § 16-1-101 (“The

judicial power of the state is vested in judges of the courts of general sessions, recorders of

certain towns and cities, circuit courts, criminal courts, common law and chancery courts,



       2
        It is possible that Ross listed the Justice Center as a Defendant merely because it is
where the Shelby County Criminal Court is located.

                                                 4
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 5 of 9                   PageID 18




chancery courts, court of appeals, and the supreme court, and other courts created by law.”);

see also id. § 16-2-506(30)(A) (“The thirtieth judicial district is composed of the county of

Shelby.”) Ross’s claims against the criminal court are, therefore, claims against the State

of Tennessee. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

         The Eleventh Amendment to the United States Constitution provides that “[t]he

Judicial power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The

Eleventh Amendment has been construed to prohibit citizens from suing their own states

in federal court. Welch v. Tex. Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472

(1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Va.

Office for Protection & Advocacy v. Stewart, 563 U.S. 247, 253-54 (2011) (“A State may

waive its sovereign immunity at its pleasure, and in some circumstances Congress may

abrogate it by appropriate legislation. But absent waiver or valid abrogation, federal courts

may not entertain a private person’s suit against a State.” (citations omitted)). Tennessee

has not waived its sovereign immunity and therefore may not be sued for damages. See

Tenn. Code Ann. § 20-13-102(a). Moreover, a state is not a person within the meaning of

42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617

(2002); Will, 491 U.S. at 71. Ross thus has no claim against the Shelby County Criminal

Court.

         The Supreme Court has clarified, however, that “a state official in his or her official

capacity, when sued for injunctive relief, would be a person under § 1983 because

                                                5
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 6 of 9                    PageID 19




‘official-capacity actions for prospective relief are not treated as actions against the State.’”

Will, 491 U.S. at 71 n.10 (quoting Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985),

and Ex Parte Young, 209 U.S. 123, 159-60 (1908)); see also Thiokol Corp. v. Dep’t of

Treasury, State of Mich., Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993) (“[T]he

[eleventh] amendment does not preclude actions against state officials sued in their official

capacity for prospective injunctive or declaratory relief.” (citing Ex Parte Young, 209 U.S.

123)).

         To proceed with an official-capacity claim for prospective injunctive relief against

Defendant Lammey, a state-court Judge, Ross must allege that the State of Tennessee was

responsible for the violation of his constitutional rights because of a practiced custom or

policy. Kentucky v. Graham, 473 U.S. 159, 166-67 (1985). This is the same standard

applied to § 1983 claims brought against a municipality or county. See Monell, 436 U.S.

at 691; Garner, 8 F.3d at 364. The custom or policy must be “the moving force” behind

the deprivation of the plaintiff’s rights. Powers v. Hamilton Cnty. Pub. Defender Comm’n,

501 F.3d 592, 606-07 (6th Cir. 2007) (citing Monell, 436 U.S. at 694). Because Ross does

not allege that a State policy was the “moving force” behind any alleged violation of his

rights, he does not state a claim against Judge Lammey in his official capacity.

         With regard to any claims Ross may intend to assert against Judge Lammey in his

individual capacity, he also does not have a valid claim. It is well settled that judges, in

the performance of their judicial functions, are absolutely immune from civil liability.

Mireles v. Waco, 502 U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363 (1978);

Bright v. Gallia Cnty., Ohio, 753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese, 689

                                               6
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 7 of 9              PageID 20




F.3d 538, 542 (6th Cir. 2012). Whether a judge or other official is entitled to absolute

immunity in a given case turns on a “functional” analysis. Harlow v. Fitzgerald, 457 U.S.

800, 810-11 (1982). The “touchstone” for applicability of absolute judicial immunity is

“performance of the function of resolving disputes between parties, or of authoritatively

adjudicating private rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36

(1993). Ross’s allegation here is that Judge Lammey allowed the prosecutor in Ross’s

criminal case to amend the indictment, apparently to correct the date of the offense. That

action clearly was within the scope of Judge Lammey’s judicial function; therefore, Ross’s

claims against Lammey are barred by judicial immunity.

      Lastly, the only relief sought by Ross is an injunction from this Court ordering the

state court to protect his right to due process. Under the Anti-Injunction Act, 28 U.S.C.

§ 2283, “[a] court of the United States may not grant an injunction to stay proceedings in

a State court except as expressly authorized by Act of Congress, or where necessary in aid

of its jurisdiction, or to protect or effectuate its judgments.” The Sixth Circuit has

explained that “[t]he Act thereby creates ‘an absolute prohibition against enjoining state

court proceedings, unless the injunction falls within one of three specifically defined

exceptions,’ which are set forth in the statutory language.” Andreano v. City of Westlake,

136 F. App’x 865, 879-80 (6th Cir. 2005) (quoting Atl. Coast Line R.R. Co. v. Bhd. of

Locomotive Eng’rs, 398 U.S. 281, 286 (1970)). Federal injunctions against state criminal

proceedings can be issued only “under extraordinary circumstances where the danger of

irreparable loss is both great and immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971)

(internal quotation marks and citation omitted). The Supreme Court has emphasized that

                                            7
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 8 of 9                   PageID 21




       [c]ertain types of injury, in particular, the cost, anxiety, and inconvenience
       of having to defend against a single criminal prosecution, could not by
       themselves be considered “irreparable” in the special legal sense of that term.
       Instead, the threat to the plaintiff’s federally protected rights must be one that
       cannot be eliminated by his defense against a single criminal prosecution.

Id. at 46. In this case, Ross does not allege the type of extraordinary circumstances that

would permit the Court to become involved in his state-court criminal matter.

       For all of these reasons, Ross’s complaint is subject to dismissal in its entirety for

failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that leave to amend is not warranted.

       In conclusion, the Court DISMISSES this case with prejudice in its entirety for

failure to state a claim on which relief can be granted pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii)-(iii) and 1915A(b)(1)-(2). Leave to amend is DENIED.

       It is CERTIFIED, pursuant to Federal Rule of Appellate Procedure 24(a) and 28

U.S.C. § 1915(a)(3), that any appeal in this case would not be taken in good faith. If Ross

                                               8
Case 2:20-cv-02457-JDT-cgc Document 5 Filed 09/09/20 Page 9 of 9                 PageID 22




nevertheless chooses to file a notice of appeal, he must either pay the entire $505 appellate

filing fee or submit, in compliance with 28 U.S.C. §§ 1915(a)-(b), an updated in forma

pauperis affidavit and a current, certified copy of his inmate trust account statement for the

last six months.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Ross, this is the

first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              9
